LIPIDVIRO TECH, INC. 4720 Salisbruy Road Jacksonville, FL 32256 July 15, 2014 VIA EDGAR Edward M. Kelly Senior Counsel, U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549-4631 Re: LipidViro Tech, Inc. Current Report on Form 8-K Filed May 5, 2014 Amendment to Current Report on Form 8-K Filed May 15, 2014 File No. 0-49655 Dear Mr. Kelly: We are in receipt of your letter dated June 9, 2014, to Mr. Vincent Genovese, our President and Chief Executive Officer, in regard to the above-referenced Current Report on Form 8-K and the Amendment to Current Report on Form 8-K (the “Comment Letter”).We are in the process of responding to the comments of the staff of the Division of Corporation Finance contained in the Comment Letter.As per your discussion today with Zachary Blumenthal, Esq., please accept this correspondence as confirmation that our response to the Comment Letter is due on or before July 21, 2014. Please also copy the following individuals on all future correspondence: David Danovitch, Esq., ded@robinsonbrog.com; Zachary Blumenthal, Esq., zb@robinsonbrog.com; and Avraham Adler, Esq., asa@robsinonbrog.com. Thank you for your attention to this matter. Sincerely, LipidViro Tech, Inc. /s/ Vincent Genovese Vincent Genovese President and Chief Executive Officer
